DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US applications 62/630,392 filed 14 February 2018, 62/514,246 filed 2 June 2017, and 62/491,655 filed 28 April 2017. The effective filing date of the instant claims is 28 April 2017.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 25 January 2021 has been entered.

Examiner’s Note
Applicant's amendments and arguments filed 25 January 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office 

Election/Restrictions
Applicant previously elected the following species:
1) 2-(1-(4-((4-(4-hydroxypiperidin-1-yl)phenyl)amino)-5-oxo-5,6-dihydropyrimido[ 4,5-d]pyridazin-2-yl)piperidin-4-yl)acetonitrile (Active agent)
2) Vitamin E (antioxidant)
3) Hydroxypropylcellulose (binder)
4) Lactose monohydrate (filler)
5) Inflammatory disorders (disease)

Status of the Claims
Claims 1, 4, 8-10, 12-15, 18-31, 33-36, and 38-56 are pending.
Claims 24-25, 29, 34, and 38-55 are withdrawn.
Claims 1, 4, 8-10, 12-15, 18-23, 26-28, 30-31, 33, 35-36, and 56 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites the limitation "the one or more tableting fillers comprise microcrystalline cellulose, the one or more disintegrants comprise croscarmellose sodium,… and the one or more lubricants comprise magnesium stearate." There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 8-10, 12-15, 18-23, 26-28, 30-31, 33, 35-36, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan et al. (WO 2013/028818) in view of Siew (http://www.pharmtech.com/micronization-bioavailability-enhancement-tool) in view of Ikeya et al. (US 2003/0055039) in view of Uramatsu et al. (US 2018/0280304; filed 4 October 2016 and available as prior art under 35 USC 102a2) in view of Gans et al. (J. Pharm. Sci. 1954, 43 (8), 483-485) in view of Ashraf et al. (US 2011/0111018) in view of Tenengauzer et al. (US 6,764,997).
The Applicant claims, in claim 1, a solid formulation comprising granules and extragranular components, wherein the granules comprise micronized active ingredient (elected species shown below; about 5-50 mg), lactose monohydrate, croscarmellose sodium, vitamin E, and hydroxypropyl cellulose, the extragranular components comprise microcrystalline cellulose, croscarmellose sodium, magnesium stearate, and an enteric coating, and wherein the API degradation impurity level is not above about 0.6% after storage at 1 week and wherein the formulation disintegrates in less than about 5 minutes in 0.1 N HCl and pH 6.8 buffer at 37 ºC.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim 4 requires the particle size of the micronized granules to be less than about 20 microns. In claim 8, the hydroxypropylcellulose has a viscosity of 75-150 cps. Claim 9 requires the isopropyl content to be less than about 5000 ppm. Claims 10 requires the granules to form a tablet. Claim 12 further requires the extragranular components comprise one or more surfactants. Claim 13, which only has antecedent basis for “the 
	Venkatesan teaches compositions and methods for regulating JAK2 and Syk with a compound of Formula (I) (matching instant Formula I) (pg 2, lns 23-25) wherein one specific active agent is the elected species of the instant claims (Ex 189, pg 110). The therapeutic agent can be formulated using 0.0001-25% to be delivered by any route including oral, injection, inhalation, and others (pg 34, lns 22-23; pg 35, lns 19-21). For oral administration, the composition may be formulated as granules compressed into a tablet and coated in coatings known in the art including but not limited to polyvinyl alcohol (a surfactant) (pg 36, lns 18-32). The granules can comprise any excipients including, but not limited to, antioxidants, binders, coatings, disintegrants, fillers, lubricants, granulating agents, and surfactants (pg 37, ln 31-pg 38, ln 12). In addition, the tablets of Venkatesan can be packaged as a kit with instructions on dosing (pg 39, lns 20-22; pg 41, lns 5-8). The compositions of Venkatesan can be used to treat inflammation (pg 41, lns 9-20).

	Siew teaches that one way to enhance solubility of a drug and increase dissolution rate in the gastrointestinal tract is to reduce the particle size by micronization (pg 1).
	Ikeya teaches compositions for treating inflammatory diseases that may be tableted with various agents such as lactose (0.01-99%) [0082], magnesium stearate (lubricant; 0.01-99%) [0083], hydroxypropylcellulose and/or polyvinylpyrrolidone (aka crospovidone) (binder; 0.01-99%) [0084], croscarmellose sodium (disintegrant; 0.01-99%) [0085], sodium lauryl sulfate (suspending agent; 0.01-99%) [0088], -tocopherol (Vitamin E, antioxidant; 0.01-99%) [0135], and microcrystalline cellulose (0.01-99%) [0135]. The composition can further comprise an enteric coating, if desired, and/or a coating that comprises hydroxypropylcellulose, a synthetic polymer, and an opacity-imparting agent such as titanium dioxide [0101, 0104, 0135].
	Uramatsu teaches that tablet hardness of an orally disintegrating tablet of 7-8 mm, should be from 3-5 kg-f (which is the same measurement as kP) and should disintegrate in 30 seconds or less [0390-0392]. The tablet of Uramatsu can be used to treat atopic dermatitis and other inflammatory diseases [0282, 0331].
	Gans teaches that polyethylene glycol has long been known as a desirable coating agent for medicinal tablets because of its many benefits including durability, solubility, and low toxicity (abstract).

	Tenengauzer teaches methods of stabilizing azithromycin compositions comprising admixing the API with an antioxidant to improve resistance to degradation (abstract). Tenengauzer teaches that azithromycin is prone to degradation during storage due to the ability of the amine group to be oxidized (col 1, lns 34-46). It is noted that azithromycin comprises two tertiary amine groups. The stabilizing antioxidant can be selected from the group that comprises vitamin E (col 3, lns 7-22) and is present in 0.01-10% by weight of azithromycin (col 3, lns 28-31). The vitamin E is admixed with the azithromycin before formulation into a dosage form (col 3, lns 48-56). Additional excipients, binders, fillers, disintegrants, carriers, and the like are permitted in the composition (col 4, lns 24-34).
	It would have been prima facie obvious to the person of ordinary skill in the art to prepare an oral tablet for treating inflammation comprising granules of the active agent of Venkatesan as micronized granules. Said tablet would further comprise binders, fillers, disintegrants, surfactants, coatings, and antioxidants, as required in claim 1, which could have been selected based on the kinase inhibitor formulations of Ashraf and Ikeya. Regarding the stability requirement in claim 1, the active agent of 
Regarding the specific selection of excipients in claims 1 and 56, the art is not specific and the instant claims do not provide evidence of any surprising or unexpected results based on a particular combination thereof. As such, it would have been obvious to select any known pharmaceutically acceptable excipients to use in the composition of Venkatesan. Based on the teaches of Ikeya and Ashraf, a composition comprising API, -tocopherol (Vitamin E; 0.01-10%), lactose (0.01-99%), hydroxypropylcellulose (of any kind) (0.01-99%), crospovidone(0.01-99%), sodium croscarmellose(0.01-99%), microcrystalline cellulose (0.01-99%), sodium lauryl sulfate (0.01-99%), magnesium prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). Thus, the prior art knowledge would have given the skilled artisan guidance on how to formulate a stable formulation comprising a kinase inhibitor given the broad disclosure of Venkatesan. The amounts and location (intragranular or extragranular) of each excipient can be determined by the artisan based on the desired tablet properties. That being said and in lieu of objective evidence of unexpected results, the formulation amounts and locations of excipients can be viewed as variables which achieve the recognized result of successfully formulating a tablet of required shape and hardness. The optimum or workable range of each excipient can be accordingly characterized as 
Since Venkatesan teaches a kit, claims 28, 30-31, 33, and 35-36 would have also been obvious.
	Regarding the coating, it would have been obvious to employ any known pharmaceutical coating onto the tablet of Venkatesan including enteric coatings or otherwise. Ikeya teaches a suitable tablet coating as comprising hydroxypropylcellulose, a synthetic polymer, and an opacity-imparting agent such as titanium dioxide. Gans further teaches polyethylene glycol, which is a synthetic polymer, as being long known as being useful for tablet coatings. As such, a coating as recited in instant claims 21-22 would have been obvious based on the prior art.
	Regarding the tablet hardness, Uramatsu teaches a desired range of hardness for oral tablets is in the range of 3-5 kg-f (kP), thus it would have been obvious to formulate the tablet of Venkatesan using those hardness parameters, thus reading on instant claim 20. Uramatsu further teaches that tablets of said hardness have a disintegration time that falls within the range of the instant claims.

Response to Arguments
Applicant's arguments filed 25 January 2021 have been fully considered but they are not persuasive. The Applicant argues, on page 19 of their remarks, that the cited .
In response, It is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985). Venkatesan discloses the elected species of active agent in a list of actives and also lists the generic excipients commonly used in their invention. The Applicant’s position that there is no particular guidance to direct the skilled artisan to select the particular combination of actives and excipients from amongst the alternatives disclosed by Venkatesan is, per se, unpersuasive, as the instant claims appear to be little more than a selection of elements known by the art to provide a particular utility, with no indication that anything other than predictable results have been achieved. KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395 (U.S. 2007)). In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

The Applicant argues, on page 19 of their remarks, that the claimed formulations are “particularly desirable because of their unexpected superior stability profiles.” On page 20 of their remarks, the Applicant argues that there is no motivation to combine the specific API, excipients and dosage to obtain the impurity levels of the instant claims. Furthermore, the Applicant points to Table 6 of the specification which provides stability data for 8 prototype formulations, some of which comprise hydroxypropyl cellulose (KLUCEL) and croscarmellose sodium (Ac-Di-Sol).
In response, in the instant claims, the API is required to be formulated with generic binders, fillers, disintegrants, antioxidants, and an enteric coating. The broad disclosure of Venkatesan teaches the required API and, generically, teaches the required excipients. Tenengauzer teaches that vitamin E has the ability to stabilize active agents with oxidizable amine groups, which can be applied to the elected species of the instant claims. A skilled artisan would have found it obvious to select the elected species of each excipient based on the disclosures of Ikeya, Ashraf, and Tenengauzer as well as the other cited prior art, which teach commonly used excipients and how to formulate them with a kinase inhibitor. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). It is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985). As such, the resulting composition would comprise all the required species of the instant claims. Moreover, it would have been the desire of the skilled artisan to formulate a composition that is stable. Thus, selection of excipients would have been done with stability in mind, such as using vitamin E admixed with the active, thus resulting in a formulation that has the stability profile of the instant claims. The Applicant has not provided evidence of a critical range of concentration for any species or of an unexpected result. Thus, the prior art composition comprising the elected species is considered by the Examiner to comprise the same properties as that of the instant claims, which includes stability (see MPEP 2112.01 (II)). Moreover, the instant claims are broad to any species of the recited excipient genera as well as a list of various active agents (except for the required croscarmellose sodium and hydroxypropyl cellulose). Looking to the data presented in Table 6, it is reminded that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected (see MPEP 716.02). In Table 6 the Applicant compares 8 formulations, 3 of which comprise hydroxypropyl cellulose (KLUCEL), 4 of which comprise croscarmellose sodium (Ac-Di-Sol), and 2 of those which comprise both. The results show that the lowest amount of impurities are when the two are combined along with SLS but high impurities are seen when SLS is absent (2A vs 2C). Moreover, impurity levels are reduced when using polyplasdoneXL in place of croscarmellose sodium (2B vs 2C). As such, these data do 

 inhibitor, not a JAK/SYK kinase inhibitor, and thus is not relevant to combine with Venkatesan. The Applicant argues that one of skill in the art would not expect the same formulation to work for both Ikeya’s TNF- inhibitor and Venkatesan’s JAK/SYK kinase inhibitor.
In response, both Venkatesan and Ikeya are towards dosage forms comprising kinase inhibitors for the purpose of treating inflammation. As such, it would have been obvious to replace one inhibitor for another. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). The prior art is thus relevant to each other and properly combined. Regarding the stability, while differences may occur when using different APIs, the skilled artisan would have found it obvious to optimize stability, which is a key pharmacokinetic property in developing pharmaceutical formulations. The optimum stability can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). The stability of the API in the formulation is a result of both the inherent properties of said API as well as the excipients chosen for the formulation. Since the skilled artisan would have found it obvious to select the claimed binding agents, fillers, disintegrants, and antioxidants for use in the formulation of Venkatesan, and since the Applicant has not provided evidence of a critical or unexpected range for said excipients, the resulting improvement in API stability would have necessarily followed. The stability found by the Applicant is not unexpected as described above and, even if it were, the claims are not commensurate in scope with the data in the instant application. The instant application has stability data 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613